Citation Nr: 0832734	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-25 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

In August 2008, a hearing was held before the undersigned at 
the RO.  Pursuant to an August 2008 motion and the Board's 
granting thereof in September 2008, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2008) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's currently diagnosed bilateral hearing loss and 
bilateral tinnitus are the result of a disease or injury in 
service.


CONCLUSION OF LAW

Bilateral hearing loss and bilateral tinnitus were incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
his time in active duty service.  Specifically, the veteran 
alleges that his exposure to acoustic trauma in his capacity 
as an ammunition loader caused his current disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2007).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The VA audiological examination provided to the veteran in 
May 2005 establishes that the veteran currently suffers from 
bilateral hearing loss and bilateral tinnitus.  See VA 
examination report, May 11, 2005.

Review of the veteran's service treatment records indicate 
the veteran's hearing to be 15/15 at entry into service and 
upon discharge.  See Physical Examination reports; October 
26, 1944 and May 26, 1946.  However, the veteran himself 
stated that his complaints of ringing in his ears and 
problems with hearing were not noted when he was seen on sick 
call.  See Travel Board hearing transcript.

The question must be answered, though, as to whether the 
veteran likely incurred acoustic trauma during service.  His 
personnel records indicate that he was a seaman and coxswain 
- military occupational specialties that do not denote a 
certain type of task, but that rather indicate a variety of 
tasks may be assigned based on need.  The veteran states that 
he assisted with loading the guns aboard the ship for target 
practice.  He is certainly competent to provide such lay 
evidence, and there is nothing to contradict his statements.  
Such duties are not inconsistent with those that may be 
assigned a seaman or coxswain.  Therefore, resolving any 
doubt in his favor, the Board concludes that he was exposed 
to acoustic trauma during service.

Turning to the question of medical nexus, the evidence 
appears to be in equipoise. The May 2005 VA examination 
report opined that the veteran's bilateral hearing loss and 
bilateral tinnitus were not caused by noise exposure in the 
military but rather, were most likely caused by occupational 
noise exposure during the veteran's many years working in a 
metal shop and old age.  The rationale provided for this 
opinion was the configuration of the audiogram and the fact 
that the veteran did not request hearing aids until the 
1980s.

The Board notes that the veteran stated he did not seek 
hearing aids prior to that date because they amplified his 
tinnitus.  See Travel Board hearing transcript.  The veteran 
also stated that during his entire tenure in the metal shop, 
he used hearing protection.  In fact, the veteran stated that 
after he purchased the metal shop in 1964, he had no 
complaints of hearing loss from his employees due to his 
providing hearing protection, based upon the requirements set 
forth by California law.  Id. 

In support of his claim, the veteran submitted a private 
audiological opinion in February 2005.  The audiologist 
stated that the veteran had a history of subjective hearing 
loss bilaterally since the time he left the Navy in 1946.  
See private treatment record, D.T., Au.D., February 4, 2005.  
This opinion is supported by the hearing testimony of the 
veteran's spouse, who stated she was aware of the veteran's 
hearing loss and tinnitus in 1950, prior to their marriage.  
See Travel Board hearing transcript.  The examiner further 
stated that the veteran was exposed to the noise of the 5 
inch guns while in gunnery school and after when the veteran 
served as the first loader on a Twin 40mm gun.  The 
audiological evaluation revealed a mild to profound sloping 
sensorineural hearing loss bilaterally.  Otoacoustic 
emissions were absent bilaterally.  This was consistent with 
cochlear outer hair cell damage and hearing loss.  The 
examiner opined that it is known that cochlear damage, 
sensorineural hearing loss and tinnitus are caused by noise 
exposure.  The examiner concluded that the veteran's hearing 
loss and tinnitus are just as likely as not due to his 
exposure to acoustic trauma while serving in the military.  
See private treatment record, D.T., Au.D., February 4, 2005.

There is no reason to doubt one medical opinion over the 
other.  Both were based on the veteran's reported history of 
exposure to acoustic trauma during service loading guns.  
Again, he is competent to report that he engaged in such 
duties during service, and there is nothing of record to 
contradict that.  The two opinions of record simply reached 
different conclusions based on the veteran's noise exposure 
history during and after service.  Neither opinion can be 
said to be more persuasive than the other, however.  
Affording the veteran the benefit of the doubt, the Board 
finds that he was exposed to acoustic trauma in service, and 
based upon the positive nexus opinion provided by Dr. D.T., 
the claims should be granted.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current bilateral 
hearing loss and bilateral tinnitus were caused by acoustic 
trauma during the veteran's military duty.  Therefore, the 
benefit-of-the-doubt will be conferred in his favor and his 
claims for service connection are granted, subject to the 
controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.400 (2007); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus have been 
granted, as discussed above.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 38 
U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


